Callahan, J.
(dissenting in part). I agree with the view of the majority that a contract for “ Approx. 10,000 ” units is sufficiently definite as to quantity to be enforeible, and is not satisfied by delivery of relatively small quantities. However, I disagree with their view that the additional words “ All in perfect condition ” create an ambiguity authorizing the receipt of proof to show that in fact the contract did not require the seller to deliver “ Approx. 10,000 ” units, but permitted him to fulfill the bargain by delivering only a much smaller number of units in his possession that were in good condition. Such a construction would permit the nullification of a contractual provision fixing the quantity by another and independent provision referring to quality of the goods. In my opinion, this was a contract (as it says in so many words) for approximately 10,000 units all in perfect condition. The defendants’ unjustified failure to deliver such quantity in such condition renders them liable in damages to the plaintiff. Accordingly, I vote to reverse the judgment appealed from and for direction of judgment in favor of the plaintiff with an assessment of damages.
Peek, P. J., Dore, Breitel and Bergan, JJ., concur in Per Curiam opinion; Callahan, J., dissents in part in opinion.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event. [See post, p. 866.]
1